(For digest, see Burney v. Comrs., next preceding.)
Civil action to restrain the defendants from levying and collecting certain special school taxes in a high school district composed of French's Creek Township and a part of Colly Township, Bladen County, upon the alleged ground that the elections under which said taxes were approved by a majority of the qualified voters resident within the district were illegally held, and are therefore void.
From an order denying the application for injunctive relief, plaintiffs appealed.
The pertinent and controlling facts in the instant case are substantially the same as those in Burney v. Comrs., ante, 274, and for the reasons assigned in that opinion, just rendered — the two cases being governed by the same principles — it follows that his Honor below was correct in denying to the plaintiffs the relief sought. The poll tax, however, must be held to be invalid, while the property tax will be upheld.
Let the costs be divided.
Modified and affirmed.